EXHIBIT 10.4

--------------------------------------------------------------------------------

MAXTOR CORPORATION

SEAGATE TECHNOLOGY

and

U.S. BANK NATIONAL ASSOCIATION

TRUSTEE

 

--------------------------------------------------------------------------------

FIRST SUPPLEMENTAL INDENTURE

Dated as of May 19, 2006

Supplementing the Indenture dated as of May 7, 2003

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

FIRST SUPPLEMENTAL INDENTURE, dated as of May 19, 2006 (this “First Supplemental
Indenture”), by and among MAXTOR CORPORATION, a Delaware corporation (the
“Company”), SEAGATE TECHNOLOGY, an exempted company incorporated with limited
liability under the laws of the Cayman Islands (“Parent”), and U.S. BANK
NATIONAL ASSOCIATION, as Trustee (the “Trustee”).

RECITALS

WHEREAS, the Company has heretofore executed and delivered to the Trustee an
Indenture, dated as of May 7, 2003 (the “Indenture”), providing for the creation
and issuance by the Company of 6.80% Convertible Senior Notes due 2010 (the
“Securities”).

WHEREAS, the Company and Parent have entered into an Agreement and Plan of
Merger, dated as of December 20, 2005 (the “Merger Agreement”), by and among the
Company, Parent, and MD Merger Corporation, a Delaware corporation and a direct
wholly-owned subsidiary of Parent (“Sub”), pursuant to which: (i) Sub will merge
with and into the Company (the “Merger”); (ii) each issued and outstanding share
of the Company’s Common Stock (other than the Cancelled Shares (as defined in
the Merger Agreement)) outstanding immediately prior to the effective time of
the Merger (the “Effective Time”) will be converted into the right to receive
common stock of Parent; and (iii) the Company will continue as the surviving and
continuing corporation and succeed to and assume all the rights and obligations
of Sub in accordance with the Delaware General Corporations Law.

WHEREAS, pursuant to Sections 5.01 and 10.05 of the Indenture, the Company,
Parent and Trustee have agreed in connection with the Merger to execute this
First Supplemental Indenture to make the Securities convertible into cash and
shares of the common stock of Parent and to provide for the full and
unconditional guaranty by Parent of the Company’s obligations to the Holders of
Securities.

WHEREAS, Sections 9.01(c) and 9.01(d) of the Indenture provide that the parties
hereto may execute this First Supplemental Indenture without the consent of
Holders of the Securities.

WHEREAS, in accordance with Section 9.06 of the Indenture the Trustee is
authorized to execute and deliver this First Supplemental Indenture.

WHEREAS, in accordance with Sections 5.01(c) and 11.04(1) and (2) of the
Indenture, the Trustee has received an Officers’ Certificate and an Opinion of
Counsel relating to the Merger and this Supplemental Indenture.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Company, Parent and the Trustee, acting for itself and the Holders of the
Securities, agree as follows:

1. Defined Terms. In this First Supplemental Indenture, unless the context
otherwise requires:

1.1 terms defined in the Indenture have the same meaning when used in this First
Supplemental Indenture unless otherwise defined in this First Supplemental
Indenture; and

1.2 all references to “the First Supplemental Indenture” or “this First
Supplemental Indenture” are to this First Supplemental Indenture as modified,
supplemented or amended from time to time.

 

1



--------------------------------------------------------------------------------

2. Amendments to the Indenture.

2.1 Section 1.1. Section 1.1 of the Indenture is hereby amended by inserting
each of the following definitions in place of the corresponding definition of
such term in the Indenture or, where no definition for such term is provided in
the Indenture, inserting the following definitions as new defined terms in
appropriate alphabetical order:

“Applicable Stock” means (i) the Common Stock and (ii) in the event of a merger,
consolidation or any other transaction of the type described in Section 10.05
involving Parent that is otherwise permitted hereunder in which Parent is not
the surviving corporation, the common stock of such surviving corporation or its
direct or indirect parent corporation.

“Board of Directors” means either the Board of Directors of the Company or
Parent, as the case may be, or any duly authorized committee of such board.

“Common Stock” means the common shares, par value $0.00001 per share, of Parent
of the type authorized on the date of the First Supplemental Indenture, or any
other shares of Capital Stock of Parent into which such Common Stock shall be
reclassified or changed.

“Officer” means the Chairman of the Board, the Chief Executive Officer, the
Chief Financial Officer, the President, any Vice President, the Treasurer, the
Assistant Treasurer, the Secretary or any Assistant Secretary of the Company or
Parent, as the case may be.

“Officers’ Certificate” when used with respect to the Company or Parent, as the
case may be, means a written certificate containing the information specified in
Sections 11.04 or 11.05, signed in the name of the Company or Parent, as
applicable, by any two Officers and delivered to the Trustee. An Officers’
Certificate given pursuant to Section 4.03 shall be signed by the Chief
Executive Officer, President, Chief Financial Officer or other authorized
financial or accounting Officer of the Company or Parent, as the case may be,
but need not contain the information specified in Sections 11.04 and 11.05.

“Opinion of Counsel” means a written opinion containing the information
specified in Sections 11.04 and 11.05, from legal counsel who is reasonably
acceptable to the Trustee. The counsel may be an employee of, or counsel to, the
Company, Parent or the Trustee.

“Parent” means Seagate Technology, an exempted company incorporated with limited
liability under the laws of the Cayman Islands, and its successors and assigns.

“Parent Subsidiary” means (i) a corporation, a majority of whose outstanding
Voting Stock is, at the date of determination, directly or indirectly owned by
Parent, by one or more Parent Subsidiaries or by Parent and one or more Parent
Subsidiaries, (ii) a partnership in which Parent or a Parent holds a majority
interest in the equity capital or profits of such partnership, or (iii) any
other Person (other than a corporation) in which Parent, a Parent Subsidiary or
Parent and one or more Parent Subsidiaries, directly or indirectly, at the date
of determination, has (x) at least a majority ownership interest or (y) the
power to elect or direct the election of a majority of the directors or other
governing body of such Person.

“Sale Price” means, with respect to any security on any day, (1) the closing
sale price per share on such day (or if no closing sale price is reported, the
average of the reported closing bid and asked prices or, if more than one in
either case, the average of the average closing bid and the average closing ask
prices) as reported in composite transactions for the principal United States

 

2



--------------------------------------------------------------------------------

national or regional securities exchange on which such security is traded, or
(2) if such security is not listed on a United States national or regional
securities exchange, as reported by the National Association of Securities
Dealers Automated Quotation System, or (3) if not so reported, the average of
the closing bid and ask prices of such security on the over-the-counter market
on the day in question as reported by the National Quotation Bureau
Incorporated, or (4) in the case of Common Stock only, if not so quoted, the
Sale Price will be the average of the mid-point of the last bid and asked prices
for the Common Stock on the relevant date from each of at least three nationally
recognized independent investment banking firms selected by the Company or
Parent for this purpose, or (5) a price determined in good faith by the Board of
Directors or, to the extent permitted by applicable law, a duly authorized
committee thereof, whose determination shall be conclusive.

2.2 Article 3

(a) Section 3.09(c). Section 3.09(c) of the Indenture is hereby amended by
replacing the words “the Company” the third time they appear with “Parent”.

(b) Section 3.09(c)(ii)(5). Section 3.09(c)(ii)(5) of the Indenture is hereby
amended by replacing the words “issued by the Company” in clause (B) thereof,
with “issued by Parent”.

(c) Section 3.10. Section 3.10 of the Indenture is hereby amended by replacing
the words “the Company” with “Parent”.

(d) Section 3.13. Section 3.13 of the Indenture is hereby amended by adding the
words “or Parent, as the case may be,” after the words “the Company” the first
time they appear and by replacing the words “the Company” with “Parent” the
second time they appear in the second unnumbered paragraph of Section 3.13.

(e) Section 3.15. Section 3.15 of the Indenture is hereby amended by adding the
words “and Parent” after the words “the Company”.

(f) Section 3.16. Section 3.16 of the Indenture is hereby amended by inserting
the words “to Parent any” after the words “to the Company any cash or”; by
inserting the words “and Parent” after the words “the Company” the second time
they appear; and by inserting the words “or Parent, as the case may be,” after
the words “the Company” the fifth time they appear.

2.3 Article 4

(a) Section 4.01. Section 4.01 of the Indenture is hereby amended by inserting
the following as a new paragraph at the end of Section 4.01:

Parent hereby irrevocably and fully and unconditionally guarantees all of the
Company’s obligations under the Securities and under this Indenture, including
without limitation, the due and punctual payment of the principal of and
interest (including Liquidated Damages, if any) on all of the Securities and the
performance of every covenant of this Indenture and in the Securities to be
performed or observed by the Company.

(b) Section 4.02. The words “and Parent” are hereby inserted after the word
“Company” the first time it appears in the first sentence, and each time it
appears in the fourth and fifth sentences of Section 4.02 of the Indenture. The
words “or Parent” are hereby inserted after the word “Company” the second time
it appears in the first sentence and each time it appears in the second and
third sentences of Section 4.02 of the Indenture.

 

3



--------------------------------------------------------------------------------

(c) Section 4.03. The words “and Parent” are hereby inserted after the word
“Company” the first and second times it appears in Section 4.03 of the
Indenture. The words “or Parent” are hereby inserted after the word “Company”
the third and fourth times it appears in Section 4.03 of the Indenture.

(d) Sections 4.04. The words “and Parent” are hereby inserted after the word
“Company” each time it appears in Section 4.04 of the Indenture.

(e) Section 4.06. The words “or Parent” are hereby inserted after the word
“Company” the first time it appears in Section 4.06 of the Indenture. The words
“or Parent, as the case may be,” are hereby inserted after the word “Company”
the second time it appears in Section 4.06 of the Indenture.

2.4 Article 5. Article 5 of the Indenture is amended in its entirety to read as
follows:

ARTICLE 5

SUCCESSOR PERSON

Section 5.01 When Company or Parent May Merge Or Transfer Assets. Neither the
Company nor Parent shall consolidate with or merge with or into any other Person
or convey, transfer, sell, lease or otherwise dispose of all or substantially
all of its properties and assets to any Person, unless:

(a) either (1) in the case of a consolidation or merger of the Company, the
Company shall be the continuing corporation, or in the case of a consolidation
or merger of Parent, Parent shall be the continuing corporation, or (2) the
Person (if other than the Company or Parent, as the case may be) formed by such
consolidation or into which the Company or Parent, as the case may be, is merged
or the Person that acquires by conveyance, transfer or lease all or
substantially all of the properties and assets of the Company or Parent, as the
case may be, (i) shall be organized and validly existing under the laws of the
United States or any State thereof or the District of Columbia and (ii) shall
expressly assume, by an indenture supplemental hereto, executed and delivered to
the Trustee, in form reasonably satisfactory to the Trustee, all of the
obligations of the Company or Parent, as the case may be, under the Securities
and this Indenture;

(b) immediately after giving effect to such transaction, no Event of Default,
and no event that, after notice or lapse of time or both, would become an Event
of Default, shall have occurred and be continuing; and

(c) the Company or Parent, as the case may be, shall have delivered to the
Trustee an Officers’ Certificate and an Opinion of Counsel, each stating that
such consolidation, merger, conveyance, transfer or lease and, if a supplemental
indenture is required in connection with such transaction, such supplemental
indenture, comply with this Article 5 and that all conditions precedent herein
provided for relating to such transaction have been satisfied.

For purposes of the foregoing, the transfer (by lease, assignment, sale or
otherwise) of the properties and assets of one or more Subsidiaries (other than
to the Company or another Subsidiary), which, if such assets were owned by the
Company, would constitute substantially all of the properties and assets of the
Company, shall be deemed to be the transfer of substantially all

 

4



--------------------------------------------------------------------------------

of the properties and assets of the Company. For purposes of the foregoing, the
transfer (by lease, assignment, sale or otherwise) of the properties and assets
of one or more Parent Subsidiaries (other than to Parent or another Parent
Subsidiary), which, if such assets were owned by Parent, would constitute
substantially all of the properties and assets of Parent, shall be deemed to be
the transfer of substantially all of the properties and assets of Parent.

The successor Person formed by such consolidation or into which the Company or
Parent, as the case may be, is merged or the successor Person to which such
conveyance, transfer or lease is made shall succeed to, and be substituted for,
and may exercise every right and power of, the Company or Parent, as the case
may be, under this Indenture with the same effect as if such successor had been
named as the Company or Parent, as the case may be, herein; and thereafter,
except in the case of a lease and obligations the Company or Parent, as the case
may be, may have under a supplemental indenture, the Company or Parent, as the
case may be, shall be discharged from all obligations and covenants under this
Indenture and the Securities. Subject to Section 9.06, the Company, Parent, the
Trustee and the successor Person shall enter into a supplemental indenture to
evidence the succession and substitution of such successor Person and such
discharge and release of the Company or Parent, as the case may be.

2.5 Article 6.

(a) Section 6.01(1). Section 6.01(1) of the Indenture is hereby amended in its
entirety to read as follows:

(1) following the exercise by the Holder of the right to convert a Security in
accordance with Article 10 hereof, (x) the Company or Parent fails to deliver
the cash, if any, required to be delivered as part of the applicable Conversion
Settlement Distribution on the applicable Conversion Settlement Date and such
failure continues for ten days or (y) Parent fails to deliver the Common Stock
required to be delivered as part of the applicable Conversion Settlement
Distribution as required pursuant to Section 10.02(d)(ii);

(b) Section 6.01(6). The words “or Parent” are hereby inserted after the word
“Company” each time it appears in Section 6.01(6) of the Indenture.

2.6 Article 9. The word “, Parent” is inserted after the word Company in the
preamble to Section 9.01 of the Indenture. The words “or Parent” are hereby
inserted after the word “Company” in Sections 9.01(a), 9.01(b), 9.01(g),
9.01(h), 9.01(i) and 9.02. The words “or Parent’s” are hereby inserted after the
word “Company’s” in Sections 9.01(c) and 9.01(d).

2.7 Article 10.

(a) Section 10.01. The words “and Parent’s” are hereby inserted after the word
“Company’s” the first time it appears in the last sentence of Section 10.01 of
the Indenture.

(b) Section 10.02(a). The second sentence of Section 10.02(a) of the Indenture
is hereby amended in its entirety to read as follows:

The rate at which shares of Common Stock shall be delivered upon conversion (the
“Conversion Rate”) shall be initially 30.1733 shares of Common Stock for each
$1,000 principal amount of Securities.

 

5



--------------------------------------------------------------------------------

The last sentence of Section 10.02(a) of the Indenture is hereby amended by
replacing the words “The Company” with “Parent”.

(c) Sections 10.04, 10.05, 10.06, 10.07, 10.08 and 10.11. The words “the
Company” are hereby replaced with the word “Parent”, each time they appear in
Sections 10.04 (other than the first time they appear in Section 10.04(i)),
10.05, 10.06, 10.07 and 10.10 of the Indenture.

(d) Section 10.08. The words “or Parent” are hereby inserted after the word
“Company” each time it appears in Section 10.08 of the Indenture.

(e) Section 10.09. The words “the Company” are hereby replaced with the word
“Parent”, each time they appear in Section 10.10(a) and (b) and the first time
they appear in Section 10.10(c). The words “or Parent” are hereby inserted after
the word “Company” the second, third and fourth time it appears in
Section 10.10(c) and each time it appears in Section 10.10(d) of the Indenture.

2.8 Article 11.

(a) Section 11.02. Section 11.02 of the Indenture is hereby amended in its
entirety to read as follows:

11.02 Notices. Any request, demand, authorization, notice, waiver, consent or
communication shall be in writing and delivered in person or mailed by
first-class mail, postage prepaid, addressed as follows or transmitted by
facsimile transmission (confirmed by guaranteed overnight courier) to the
following facsimile numbers:

if to the Company:

Maxtor Corporation

500 McCarthy Boulevard

Milpitas, CA 95035

Attn: General Counsel

Fax: 303-678-3111

if to Parent:

Seagate Technology

920 Disc Drive

P.O. Box 66360

Scotts Valley, California 95067

Attn: General Counsel

Fax: 831-438-6675

if to the Trustee:

U.S. Bank National Association

633 West Fifth Street, 24th Floor

Los Angeles, CA 90071

Attn: Corporate Trust Services

(Maxtor Corporation 6.80% Convertible Senior Notes due 2010)

Fax: 213-615-6197

 

6



--------------------------------------------------------------------------------

The Company, Parent or the Trustee by notice given to the others in the manner
provided above may designate additional or different addresses for subsequent
notices or communications.

Any notice or communication given to a Securityholder shall be mailed to the
Securityholder, by first-class mail, postage prepaid, at the Securityholder’s
address as it appears on the registration books of the Registrar and shall be
sufficiently given if so mailed within the time prescribed.

Failure to mail a notice or communication to a Securityholder or any defect in
it shall not affect its sufficiency with respect to other Securityholders. If a
notice or communication is mailed in the manner provided above, it is duly
given, whether or not received by the addressee.

If the Company mails a notice or communication to the Securityholders, it shall
mail a copy to the Trustee and each Registrar, Paying Agent, Conversion Agent or
co-registrar.

(b) Section 11.11. The first sentence of Section 11.11 is hereby replaced with
the following sentence: “All agreements of the Company and Parent in this
Indenture and the Securities shall bind their respective successors.”

3. Miscellaneous.

3.1 Except as expressly amended hereby, the Indenture is in all respects
ratified and confirmed and all terms, conditions and provisions thereof shall
remain in full force and effect. This First Supplemental Indenture shall be
construed as supplemental to the Indenture and all the terms and conditions of
this First Supplemental Indenture shall be deemed part of the terms and
conditions of the Indenture. Every holder of Securities heretofore or hereafter
authenticated and delivered shall be bound hereby. This First Supplemental
Indenture is subject to the provisions of the Trust Indenture Act, and shall, to
the extent applicable, be governed by such provisions.

3.2 This instrument may be executed in any number of counterparts, each of which
shall be an original; but such counterparts shall together constitute but one
and the same instrument.

3.3 The Article and Section headings herein are for convenience only and shall
not affect the construction hereof.

3.4 In case any one or more of the provisions contained in this First
Supplemental Indenture or in the Securities shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not effect any other provisions of this First
Supplemental Indenture or of the Securities, but this First Supplemental
Indenture and the Securities shall be construed as if such invalid or illegal or
unenforceable provision had never been contained herein or therein.

3.5 THIS FIRST SUPPLEMENTAL INDENTURE SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF NEW YORK.

3.6 No amendment to or termination of this First Supplemental Indenture and no
modification of the Company’s or Parent’s respective obligations under the
Indenture and this First Supplemental Indenture shall be effective absent the
written consent of the Company, the Trustee and Parent.

 

7



--------------------------------------------------------------------------------

3.7 The Trustee shall not be responsible in any manner whatsoever for or in
respect of the validity or sufficiency of this First Supplemental Indenture or
for or in respect of the recitals contained herein.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be duly executed all as of the day and year first above written.

 

MAXTOR CORPORATION By:  

/s/ Duston M. Williams

Title:   Executive Vice President and Chief Financial Officer SEAGATE TECHNOLOGY
By:  

/s/ William L. Hudson

Title:   Executive Vice President, General Counsel and Secretary U.S. BANK
NATIONAL ASSOCIATION By:  

/s/ Paula Oswald

Title:   Vice President

 

9